Citation Nr: 1626603	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  13-09 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU) for the period prior to December 8, 2009 and since March 1, 2010.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to February 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In a September 2010 rating decision, the RO assigned a temporary 100 percent evaluation for organic heart disease with hypertension and atrial fibrillation, postoperative permanent pacemaker, from December 8, 2009 to March 1, 2010.  Because the Veteran contends that a TDIU is warranted due to his service-connected heart condition, this period is not on appeal as the Veteran has been granted a 100 percent rating during this time.  38 C.F.R. § 4.14(a).

The Veteran testified at a September 2013 hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims file.

This matter was previously before the Board in June 2014, when it was remanded for further development.  It has now been returned to the Board for further appellate review.

The Board has reviewed the Veteran's electronic Veterans Benefits Management System (VBMS) claims file as well as the electronic records in the Virtual VA system to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The central inquiry in a claim for TDIU is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

In this case, prior to December 8, 2009, the Veteran is service-connected for organic heart disease with hypertension and atrial fibrillation, postoperative permanent pacemaker, evaluated as 30 percent disabling.  From March 2010, the Veteran's service-connected heart condition is evaluated as 60 percent disabling.  The Veteran does not meet the percentage criteria for TDIU prior to December 8, 2009, but does meet the percentage criteria from March 1, 2010.  38 C.F.R. § 4.16(a).  

Pursuant to the June 2014 remand, a VA examination and medical opinion were obtained in September 2014.  The examiner found that the Veteran's service-connected heart condition impacted his ability to work, as he could not do any prolonged walking or labor.  The examiner stated that sedentary work, such as a desk job was okay.  The examiner based his opinion on the findings of a previous April 2010 heart examination, which noted that the Veteran had a normal stress test in June 2009, and that after his pacemaker was implanted in December 2009 his shortness of breath had become progressively worse.  

However, the Veteran submitted a statement in May 2015 where he stated that he could not be employed in a desk job because the medications he was prescribed for his heart condition constantly make him fall asleep during the day.  He stated that that he would wake up and feel surprised that he was asleep.  He also stated that he was afraid of driving because he felt he might fall asleep at the wheel.  Based on the Veteran's statements, the Board finds that a remand is necessary to obtain an addendum opinion regarding the functional impairment caused by the medication that the Veteran takes for his service-connected disability.  See generally Mingo v. Derwinski, 2 Vet. App. 51 (1992) (in adjudicating a TDIU claim, there must be an assessment of the side effects of the medications taken for a service-connected disability).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the case to the VA examiner who provided the September 2014 VA examination, or another suitable examiner, if that individual is not available, for a supplemental opinion as to the functional impairment resulting from all the medications the Veteran takes for his service-connected organic heart disease with hypertension and atrial fibrillation, postoperative permanent pacemaker.  In particular, the examiner should discuss the impact that the Veteran's medications would have in an occupational setting.

The examiner must address the Veteran's contentions in his May 2015 statement that his prescribed medications throughout the years cause severe side effects, including causing him to fall asleep unexpectedly during the day.   

The claims folder must be made available to and reviewed by the examiner in its entirety.  The examiner must include in the examination report the rationale for any opinion expressed.  If the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.  If further examination is necessary in order to provide an opinion, such should be scheduled.

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development deemed appropriate.  Then readjudicate the claim on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case (SSOC) and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

